Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 8, 2019                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  158622                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  HANAN KHARROUBI,                                                                                                   Justices
          Plaintiff-Appellee,
                                                                   SC: 158622
  v                                                                COA: 344711
                                                                   Wayne CC: 17-002660-CZ
  HOSAM NASSEREDDINE,
          Defendant/Cross-Plaintiff,
  and
  KAMEL KHARROUBI,
             Defendant/Cross-Defendant-
             Appellant.
  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 8, 2019

                                                                              Clerk